Citation Nr: 0208481	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  97-08 581	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include whether new and material evidence has 
been received to reopen the veteran's claim.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Clark Evans, Attorney at law


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran had active service from July 1962 to May 1977.

The issues listed on the title page were denied by the Board 
of Veterans' Appeals (the Board) in July 2000.  The prior 
procedural history of this case may be found in the Board's 
July 2000 decision.  It is again noted that during the course 
of this appeal the veteran withdrew a claim of entitlement to 
an increased rating evaluation for his service connected 
post-traumatic stress disorder.  To the Board's knowledge, 
that issue had not been subsequently raised and is not 
currently before the Board.  

The veteran appealed the Board's July 2000 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  A Joint Motion For Remand And To Stay Proceedings 
submitted in October 2001 requested that the Court remand the 
case to the Board, in light of the then recently-decided case 
of Holliday v. Principi, 14 Vet. App. 280 (2001), in order 
for the Board to determine the applicability of the Veterans 
Claims Assistance Act of 2000 (the VCAA).  A Court Order 
dated later in October 2001 granted the motion, vacated the 
Board decision, and remanded the case back to the Board.

The veteran's attorney was sent a letter by the Board dated 
March 15, 2002 in which he was advised that he could submit 
additional argument and evidence in support of the appeal 
within 90 days of the date of the letter.  Additional medical 
evidence was received by the Board in June 2002.  




FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a low back disability was originally denied by the RO in 
a rating decision dated in October 1977.  He did not appeal 
that decision.

2.  By rating action dated in July 1992, the RO determined 
that the veteran had not submitted sufficient new and 
material evidence with which to reopen his claim of 
entitlement to service connection for a low back disability.  
The veteran did not appeal that decision.

3.  Evidence which is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for back disability has been 
received since the July 1992 rating action.

4.  Chronic low back disability, including arthritis, was not 
manifest during service or shown within a year of the 
veteran's service discharge.

5.  The preponderance of the credible and probative evidence 
of record is against the veteran's claim for service 
connection for low back disability.  

6.  There is no evidence of right knee disability in service 
or for many years thereafter, and there is no objective 
evidence that the veteran's post-service right knee 
disability is related to service.

7.  The August 1999 VA audiological examination shows that 
the veteran has an average pure tone threshold of 34 decibels 
in the right ear, with speech recognition ability of 100 
percent; and average pure tone threshold of 60 decibels in 
the left ear, with speech recognition ability of 94 percent.  
Other recent audiology examinations report comparable 
results.


CONCLUSIONS OF LAW

1.  The unappealed July 1992 rating decision which denied the 
veteran's claim of entitlement to service connection for a 
low back disability is final.  The veteran has submitted new 
and material evidence to reopen his claim for service 
connection for low back disability.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156, 20.1103(a) (2001). 

2.  A back disability was not incurred in or aggravated by 
service, and arthritis of the back may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2001).  

3.  The veteran's right knee disability was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).

4.  The criteria for a compensable disability evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1998); 
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As has been described in the Introduction above, this case is 
currently before the Board pursuant to the Court's October 
2001 Order, which vacated the Board's July 2000 decision and 
remanded the case so that the Board could review the claim in 
light of the VCAA.  The veteran was subsequently given the 
opportunity to submit additional evidence and argument in 
support of his claim, and additional medical evidence was 
received.  No additional argument was received on behalf of 
the veteran.

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991) to the effect that a remand by the Court 
is not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.  The Board further observes, 
however, that neither the Joint Motion For Remand And To Stay 
Proceedings dated October 2001 or the Court's Order dated 
later in October 2001 identified any specific defects in the 
Board's July 2000 decision.  The only basis for remand stated 
was the enactment of the VCAA in November 2000. 

However, it appears from an order dated September 24, 2001 
and signed by a Judge of the Court, that the veteran through 
his attorney initially sought reversal, rather than remand 
under the VCAA, as to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a low back disability.  
The veteran's attorney alleged "pre-VCAA errors in the Board 
decision" of July 31, 2000.   Specific alleged errors are not 
identified in the Court's order and are not otherwise in the 
record which is currently before the Board.  The Court denied 
the veteran's motion in any event.  

The veteran through his attorney has not submitted any 
argument directly to the Board concerning the alleged errors 
in its July 2000 decision.  In view of the fact that for 
reasons expressed below the Board is now finding that new and 
material evidence which is sufficient to reopen the veteran's 
claim of entitlement to a low back condition has recently 
been submitted, it appears that any allegations of error 
pertaining to this issue have been rendered moot.     

In the interest of clarity, the Board will initially 
recapitulate the pertinent law and regulations, to include 
the applicability of the VCAA, as required by the Court's 
October 2001 Order and Holliday.  The Board will then 
separately discuss the issues which are currently on appeal.



Generally applicable laws and regulations

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date. The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  In this case, the VCAA and 
its implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f). 

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [now codified at 
38 U.S.C.A. § 5103A].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

(i.)  Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review for all claims is as 
follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

The Board observes that in its July 2000 decision, which was 
issued before the enactment of the VCAA, the issue of 
entitlement to service connection for a right knee disability 
was denied as not being well grounded.  However, as noted in 
the Court Order in March 2001, a copy of which was sent to 
the veteran's representative, the VCAA eliminated the well-
grounded claim requirement.

(ii.)  Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 [now codified as amended at 38 U.S.C.A. §§ 
5102, 5103 (West Supp. 2001)].  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to each of the issues on 
appeal.  The Board observes that the veteran was informed in 
the February 1997 Statement of the Case, the June and August 
1998 and October 1999 Supplemental Statements of the Case, 
and the July 2000 Board decision of the relevant law and 
regulations and the types of evidence that could be submitted 
by him in support of his claim for an increased evaluation 
for hearing loss.  He was informed in the August 1997 
Statement of the Case and the July 2000 Board denial of the 
relevant law and regulations on new and material evidence and 
on direct service connection.  The veteran has not pointed to 
any pertinent evidence which exists and which has not been 
associated with his VA claims folder.

The Board believes that with respect to cases such as this, 
involving the matter of submission of new and material 
evidence, although VA's duty to assist appears to be 
circumscribed the notice provisions of the VCAA are 
applicable.  The Board notes that the Court has recently held 
that 38 U.S.C.A. § 5103(a), as amended by the VCAA, and 
38 C.F.R. § 3.159(b), as amended, which pertain to VA's duty 
to notify a claimant who had submitted a complete or 
substantially complete application, apply to those claimants 
who seek to reopen a claim by submitting new and material 
evidence pursuant to 38 U.S.C.A. § 5108.  Quartuccio v. 
Principi, No. 01-97, 2002 U.S. App. Vet. Claims LEXIS 443 
(Vet. App. June 19, 2002).     

It is clear that the veteran has received ample notice of 
what is required to reopen his claim.  In addition to various 
communications from the RO, the Board's July 2000 decision, 
although later vacated, served to inform the veteran as to 
what is required.  It is clear from the June 4, 2002 
communication from the veteran's attorney, and accompanying 
medical evidence, that the veteran through counsel is fully 
cognizant of the requirement that the veteran submit medical 
evidence of a nexus between his current disability and 
service.

(iii.)  Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See Pub. L. No. 106-475, § 3(a) [now codified at 38 
U.S.C.A. § 5103A(d) (West Supp. 2001)].  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.

The record contains service medical records and post service 
treatment and examination reports related to the issues on 
appeal, including a number of post service audiometry 
evaluations and a recent low back examination.  The Board 
believes that the record contains sufficient medical evidence 
with which it may render informed decisions on the issues on 
appeal.  

The Board has considered whether another remand of this case 
is necessary in order to provide the veteran with a current 
VA examination of his right knee.  However, the Board 
believes that remanding this issue for a knee examination is 
not necessary under the VCAA.  Since there is evidence on 
file that the veteran currently has a chronic right knee 
disability, no examination is required to determine the 
current condition of his right knee.  The question then 
becomes whether a remand is needed for a medical nexus 
opinion.

The Board points out that it would be unreasonable to ask a 
medical expert to review the record when the evidence that 
would result (the examination report or medical opinion) 
would not be competent evidence.  In such cases, there is no 
reasonable possibility that the examination would aid in 
substantiating the claim because it cannot provide the 
missing evidence.  A medical opinion which purports to link a 
current condition to disease in service would be of no 
probative value unless such disease is medically demonstrated 
to have in fact existed.    

With respect to this issue, there were no knee complaints in 
service, and the veteran's lower extremities were normal on 
discharge medical examination in April 1977.  It was not 
until several years after service discharge that a right knee 
disability was diagnosed.  In the absence of any medically 
identified disease in service or for several years 
thereafter, there is an insufficient basis to trigger VA's 
statutory duty to assist the veteran by furnishing a nexus 
opinion.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims, including at 
his May 2000 video conference hearing.  In March 2002, the 
Board invited the submission of additional evidence and 
argument, and additional medical evidence was subsequently 
received by VA. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that to the extent required the 
issue of whether new and material evidence has been submitted 
with respect to service connection for a low back disability 
has been developed in conformity with the spirit of the VCAA.  
Further, the development of the other issues has been 
consistent with the provisions of the new law.  Accordingly, 
the Board will proceed to a decision as to the issues on 
appeal. 


Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disability.

Relevant Law and Regulations

Service connection - in general

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).

Service connection may be granted for certain chronic 
disabilities, such as arthritis, if such is shown to be 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 and Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  A final 
decision cannot be reopened unless new and material evidence 
is presented.  Pursuant to 38 U.S.C.A. 
§ 5108 (West 1991), VA must reopen a finally disallowed claim 
when "new and material" evidence is presented or secured with 
respect to that claim.   "If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App., 251, 253 (1991).  See also Knightly 
v. Brown, 6 Vet. App. 200 (1994). 

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 1991); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

According to the relevant VA regulation, "[n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Court has further 
held that this presumption of credibility is not unlimited.  
Specifically, the Court has stated that Justus does not 
require VA to consider patently incredible evidence (e.g. the 
inherently false or untrue) to be credible.  Duran v. Brown, 
7 Vet. App. 216 (1994).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Factual Background

The "old" evidence

The veteran's service medical records reveal a physical 
examination report dated in July 1962, and conducted at the 
time of enlistment into service, that shows the veteran's 
general examination, to include physique and extremities, was 
normal.  According to the associated report of medical 
history completed by the veteran, also dated in July 1962, he 
indicated that he did not then have, nor had he ever had, 
recurrent back pain or bone, joint or other deformity.

A report of medical examination dated in August 1964, and 
conducted at the time of the veteran's re-enlistment into 
service, shows that the veteran's general physical 
examination was normal.  The associated report of medical 
history completed by the veteran, also dated in August 1964, 
shows that the veteran indicated that he did not then have, 
nor had he ever had, recurrent back pain or bone, joint or 
other deformity.  A report of medical history completed by 
the veteran in June 1975 also shows that the veteran noted 
that he did not then have, nor had he ever had, recurrent 
back pain or bone, joint or other deformity.

A report of medical examination dated in April 1977, and 
conducted at the time of the veteran's separation from 
service, shows that the veteran's general examination, to 
include physique and extremities, was normal.  The associated 
April 1977 report of medical history completed by the veteran 
indicates that the veteran then had, or in the past had had, 
recurrent back pain.  The examiner did not elaborate on the 
veteran's remark.

The veteran first sought service connection for a low back 
disability in a claim which was received by VA in May 1977.  
He underwent a VA examination in July 1977.  He reported that 
he had fallen down and hurt his back in 1972 during his 
period of active service.  A diagnosis of low back pain was 
provided.

By rating action dated in October 1977, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disability as there was no record of treatment in 
service for any back disability.  The veteran did not appeal 
that rating decision.

The veteran informed the examiner during a VA psychiatric 
examination in May 1984 that he had back pain radiating down 
his leg; he indicated that he could not get a job due to his 
back disability.

Received by VA in June 1992 was a private MRI of the lumbar 
spine conducted in October 1991 by K.G.R., M.D., which 
revealed markedly decreased signal in the L4-5 and L5-S1 
discs, indicating dehydration and degeneration of the discs.  
The radiologist concluded that although there was disc 
degeneration at the lowest two disc levels, the degree of 
bulge was moderate and of questionable clinical significance.

By rating action dated in July 1992, the RO determined that 
the veteran had not submitted sufficient new and material 
evidence with which to reopen his claim for entitlement to 
service connection for a low back disability.  The veteran 
did not appeal the determination.

The additional evidence

In June 1996, the veteran requested that his claim for 
entitlement to service connection for a back disability be 
reopened.  In support of his claim, the veteran submitted 
outpatient treatment records from W.C.M.G. and W.M.H., dated 
from January 1990 to September 1993.  The records show that 
the veteran was treated, in pertinent part, for chronic low 
back strain and degenerative changes of the lumbar spine. 

Outpatient treatment records from G.R.S., D.C. dated from 
April 1992 to April 1993 show that the veteran was treated, 
in pertinent part, for lumbar spondylosis  and a lumbar 
strain as a result of an injury which occurred at his place 
of employment in September 1991.  Outpatient treatment 
records from A.B.C., a chiropractic partnership, dated from 
1991 to 1996, reveal that the veteran continued physical 
therapy associated with his low back injury.  VA outpatient 
treatment records dated from May 1997 to August 1999 reveal 
that the veteran continued to receive treatment for chronic 
low back pain.

A lay statement written on the veteran's behalf from J.F.W., 
received in November 1997, indicates that the veteran slipped 
and fell on ice- and snow-covered steps while stationed in 
Germany in the winter of 1973.  The veteran was said to have 
injured his lower back and to have spent several days on 
crutches.  The veteran was also said to still have pain from 
the accident.

A lay statement submitted on behalf of the veteran in 
November 1997 by his spouse indicates that the veteran fell 
on some cement steps in 1972 seriously injuring his back, 
wherein he was given crutches.  The veteran's spouse stated 
that he had experienced recurrent problems with his back for 
which he had been treated by many doctors and chiropractors.

A lay statement submitted on behalf of the veteran in July 
1998 by his spouse indicates that the veteran injured his 
lower back in 1972 while stationed in Germany.  She indicated 
that he had a major fall and a major injury, and had been in 
a great deal of pain ever since.  She stated that he had 
experienced recurrent problems with his back for which he had 
been treated by many doctors and chiropractors.

According to private treatment records received by VA in July 
1998 and dated in July 1985, the veteran said that he had 
injured his back in service and was complaining of 
intermittent low back pain with radiation down his legs.

VA outpatient records dated in November 1998 contain an 
assessment of chronic low back pain and degenerative disc 
disease.

The veteran underwent a VA neurological examination in 
January 1999.  The veteran provided a history of low back 
pain dating back to a fall on his back while in Germany in 
1970's during his period of active service.  Since that time 
he reported having low back pain with sporadic radiation to 
the legs, particularly on the right side.  The veteran also 
gave a ten year history of chiropractic manipulation for his 
recurrent low back pain.  The examiner concluded that the 
veteran had mechanical low back pain exacerbated by exogenous 
obesity.

In May 2000, the veteran testified at a videoconference 
hearing before the undersigned Board Member.  The veteran 
stated that while stationed in Stuttgart, Germany in the 
early 1970's, he slipped and fell on snow- and ice-covered 
marble steps, landing on his lower back (hearing transcript 
page 5).  He indicated that he finished his duty and went to 
the doctor the next day in Stuttgart.  He indicated that X-
rays were taken but nothing was detected.  He stated that he 
was given crutches and that he went for periodic outpatient 
treatment thereafter, both on and off the base (transcript 
pp. 5-6).  He testified that he has continued to experience 
problems with his low back and has received treatment ever 
since (transcript pp. 7, 9).

According to a February 2002 letter from W.O.W., D.C., he 
treated the veteran from September 1998 to January 2001 for 
low back and neck problems.  It was noted that the veteran 
had had low back problems since he had fallen and landed on 
his back on snow covered steps in approximately 1970 and that 
it is more likely than not that his low back pain and related 
symptoms were directly related to and due to his slip and 
fall on snow covered steps in service.

An independent medical examination was conducted by R.J., 
D.O., in May 2002, at the request of the veteran, not VA.  
The report indicates that the examiner reviewed the veteran's 
medical records, including his service medical records.  The 
examiner's impressions were facet syndrome of the right and 
left lumbar facet level L3-S1; sacroiliac joint dysfunction 
on the left with piriformis pain; impaired gait and balance 
with use of assistive device; and poor flexibility of the 
lower extremities, cervical musculature.  

Based on a review of the records and the results of the 
evaluation, Dr. R.J. noted in May 2002 that there was no 
spine injury reported on physical examinations in 1962 and 
1964; that X-rays of the lumbosacral spine in July 1977 were 
normal; that despite a diagnosis of "low back pain" in July 
1977, the physical examination at that time did not show any 
neurological or mechanical defects; that the MRI in October 
1991 showed lumbar disc degeneration at L4-5 and L5-S1 that 
could be attributed to the veteran's facet syndrome; that 
causation could not be established from a specific fall in 
the 1970's to be the etiology of degenerative disease 
identified in 1991; and that the veteran had a workers' 
compensation claim for a back injury in 1992.  The examiner 
concluded that facet syndrome with degenerative disc disease 
of L4-S1 could not be directly attributed to a fall in the 
1970's when X-rays in 1977 were negative.

Analysis

New and material evidence

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218-19.  After reviewing the record, and for reasons 
expressed immediately below, the Board is of the opinion that 
the veteran has submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for a back disability.  

In the final October 1977 rating decision, the RO determined 
that the veteran's low back disability was not manifested 
during his period of active service.  That determination was 
confirmed by the final RO decision dated in July 1992.
At the time of that July 1992 decision, the evidence of 
record included the veteran's service medical records, which 
were negative of treatment for a back disability during his 
period of active service.  The evidence also included a VA 
examination report dated in July 1977 wherein the veteran 
indicated that he injured his back during service when he 
fell down in 1972.  The report established a diagnosis of low 
back pain.

Since filing to reopen his claim, the veteran has submitted a 
February 2002 letter from W.O.W., D.C., in which Dr. W. 
stated that it is more likely than not that the veteran's low 
back pain and related symptoms were directly related to and 
due to his slip and fall on snow covered steps in service.  
This recently received opinion of a chiropractor is, in the 
opinion of the Board, new and material evidence with respect 
to the issue of service connection for a low back disability 
because such evidence suggests that the veteran has a current 
back disability that is related to his military service.  
This evidence was not previously of record, it bears directly 
and substantially upon the specific matter under 
consideration, and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the Board finds that the veteran's claim of 
entitlement to service connection for low back disability is 
reopened. 

The VCAA

As discussed in some detail above, once a claim has been 
reopened, the duty to assist provisions of the VCAA come into 
play.  However, there is ample evidence on file on which to 
make a decision on the issue of entitlement to service 
connection for low back disability, including two recent 
nexus opinions which have been furnished by the veteran 
through his attorney.  The veteran has not suggested that 
additional evidence which has a bearing on this claim exists, 
and the Board is aware of no such evidence.

The Board has explored the possibility of requiring the 
veteran to submit to a VA examination.  However, on review of 
the record the Board believes that this is not necessary.  As 
indicated above, there are already of record various medical 
reports, including in particular what appears to be a very 
recent and thorough independent medical examination, 
including a nexus opinion, authored by R.J., D.O.  The Board 
believes that this examination report is sufficient for 
adjudication purposes.  See 38 C.F.R. § 3.326(b) (2001). 

In addition, the veteran has been accorded ample opportunity 
to present evidence and argument with respect to all aspects 
of this issue.  The Board will accordingly move on to a 
decision on the merits.

Decision on the merits

Since new and material evidence has been submitted on the 
issue of entitlement to service connection for low back 
disability, the Board will now evaluate the claim on its 
merits.  

The Board initially points out that evidence can be 
considered to be new and material because it contributes to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it is 
insufficient to convince an adjudicator to grant the claim.  
See Hodge at 1363.
The Justus presumption of credibility, discussed above, no 
longer applies at this point.

The veteran complained of back disability on his April 1977 
medical history report prior to service discharge, and he 
currently has degenerative disc disease of the lumbosacral 
spine.  The question which must be answered by the Board is 
whether there is a relationship between the veteran's 
currently diagnosed back disability and his military service.  
The Board's answer must be based on medical evidence.  See 
Colvin v, Derwinski, 1 Vet. App. 171, 175 (1991) [in the 
absence of specific medical evidence, the Board may not rely 
on its own unsubstantiated medical opinion].

R.J., D.O., an osteopath examined the veteran and concluded, 
based on a review of the record and physical examination of 
the veteran in May 2002, that the currently diagnosed spine 
disability is not related to the veteran's service.  This 
conclusion is consistent with the medical record in this 
case, which discloses that, despite periodic complaints of 
back pain beginning in service, there is no objective medical 
finding of back disability until an October 1991 MRI showed 
degenerative disc disease.  The October 1991 MRI was 
approximately 14 years after the veteran left service but was 
shortly after a September 1991 back injury.  Dr. R.J. further 
noted that 1977 X-rays of the veteran's back were normal.  
She did not identify any back pathology between 1977 and 
1991.  did not identify any back pathology.   Dr. R.J. also 
made the point that the veteran had filed a claim of 
entitlement to workers compensation based on the September 
1991 back injury.

The Board is aware of the conclusion of the veteran's 
chiropractor that a correlation exists between an in-service 
back injury and the veteran's current back disability.  
However, there is no indication in the record that the 
chiropractor's conclusion is based on a review of the 
veteran's entire medical history.  Of particular concern to 
the Board is that the 1991 injury, for which the veteran 
filed a workers compensation claim, is not mentioned.  

Significantly, in the opinion of the Board, Dr. W.O.W., 
D.C.'s letter merely provides a conclusory opinion without 
providing any objective reason why a causal relationship 
existed between the 1970 slip and fall and the veteran's 
current back disability.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) [the fact that the veteran's history is 
recorded in medical records does not transform it into a 
competent medical opinion as to the date of onset].  

While there are notations of back pain prior to 1991, such 
pain, absent a finding of an underlying disorder, cannot be 
service connected.  See Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001).  The Board notes in particular that 
the chiropractor's brief opinion did not attempt to explain 
the absence of objective medical evidence of disability prior 
to 1991 and the proximity of the findings of degenerative 
disc disease to the 1991 back injury.

In addition, in evaluating the probative value of the 
chiropractor's statement, the Board also looks at factors 
such as the health care provider's knowledge and skill in 
analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  As is true with any piece of evidence, 
the credibility and weight to be attached to this opinion are 
within the province of the Board as adjudicators.  See Madden 
v. Gober, 125 F. 3rd 1477 (Fed. Cir. 1997) and cases cited 
therein.  Because of his more advanced training, the Board 
places greater weight on the findings and opinions of the 
osteopath, who has the training of a medical doctor, than it 
does on the report of the chiropractor.  

The Board observes in passing that the veteran evidently has 
not contended, and the medical evidence does not demonstrate, 
that degenerative disease of the low back was manifested to a 
compensable degree within the one year period after service.  
Service connection on a presumptive basis is accordingly not 
warranted.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. § 3.307, 
3.309.

With respect to the lay statements from the veteran's spouse 
and a friend, wherein it was asserted that he had fallen on 
snow covered steps in 1972 or 1973 and had injured his low 
back during his period of active service, as well as the 
veteran's testimony before the undersigned Board member in 
May 2000, those statements serve to confirm that there was a 
back injury in service, which is not in dispute.  
To the extent that such statements are intended as medical 
opinions concerning the etiology of his current back 
problems, there is no evidence that the veteran, his wife or 
his friend possess the requisite medical training or 
expertise necessary to render any of them competent to offer 
evidence on matters such as medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) [a lay person without medical training is not 
competent to comment on medical matters such as the accuracy 
of a medical diagnosis].

The statements of the veteran and others, including W.O.W., 
D.C., may be read as indicating that a continuity of 
symptomatology (i.e. complaints of back pain existed from 
1977 to 1991.  See 38 C.F.R. § 3.303(b) (2001) [when the fact 
of chronicity in service or during any applicable presumptive 
period is not adequately supported, then a showing of 
continuity after discharge is required to support the claim].  
In this case, there exists complaints of back problems voiced 
by the veteran during a VA psychiatric examination in May 
1984 and again to a private physician in July 1985.  It does 
not appear that there was any diagnosis of a back disability 
made during the period from 1977 to 1991, however.  
Immediately after the 1991 on-the-job back injury, the 
veteran sought medical treatment for back pathology.  Based 
on this record, the Board places great weight on the opinion 
of R.J., D.O. to the effect that the veteran's current back 
disability was not due to a fall in service but rather was 
due to the 1991 post-service injury.  As noted above, Dr. J. 
engaged in a thorough review of the veteran's medical history 
and discounted the in-service fall as a source of the 
veteran's current back pathology.  See Voerth v. West, 13 
Vet. App. 117, 120-1 (1999) [there must be medical evidence 
on file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].
 
In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for a low 
back disability.  The benefit sought on appeal is accordingly 
denied.

Entitlement to service connection for a right knee 
disability.

Factual Background

A review of the veteran's service medical records reveals a 
physical examination report dated in July 1962, and conducted 
at the time of enlistment into service, which shows that the 
veteran's general examination, to include physique and 
extremities, was normal.  The associated report of medical 
history completed by the veteran, also dated in July 1962, 
shows that the veteran indicated he did not then have, nor 
had he ever had a "trick" or locked knee, or bone, joint or 
other deformity.

A report of medical examination dated in August 1964, and 
conducted at the time of the veteran's re-enlistment into 
service, shows that the veteran's general examination, to 
include physique and extremities, was normal.  The associated 
report of medical history completed by the veteran, also 
dated in August 1964, shows that the veteran indicated that 
he did not then have, nor had he ever had a "trick" or locked 
knee, or bone, joint or other deformity.

A report of medical history completed by the veteran in June 
1975 shows that the veteran indicated that he did not then 
have, nor had he ever have had a "trick" or locked knee, or 
bone, joint or other deformity.  A report of medical 
examination dated in April 1977, and conducted at the time of 
the veteran's separation from service, shows that the 
veteran's general examination, to include physique and 
extremities, was normal.  The associated report of medical 
history completed by the veteran, also dated in April 1977, 
shows that the veteran indicated that he did not then have, 
nor had he ever had a "trick" or locked knee, or bone, joint 
or other deformity.

Subsequent to separation from service, private hospital 
outpatient treatment records from W.M.H. dated from January 
to March 1987 reveal that the veteran indicated that he had 
sustained a hyperflexion type of injury in the 1960's and 
that he had had mild chronic recurrent knee pain ever since.  
He underwent arthroscopy for shaving of the lateral meniscus, 
partial lateral meniscectomy, and the removal of a ganglion 
cyst from the right knee in February 1987.

The veteran submitted a lay statement written on his behalf 
from a J.F.W., received in November 1997.  The statement 
indicates that while the author and his family were visiting 
the veteran in the spring of 1974, the veteran and the 
author's son were wrestling when the veteran fell and twisted 
his right knee, pulling the ligaments in his knee.  It was 
indicated that the veteran was on crutches for several days 
thereafter.

A lay statement submitted on behalf of the veteran in 
November 1997 by his spouse indicates that the veteran 
injured his right knee in 1973, wherein he was given crutches 
and placed on limited duty for several days.  The veteran's 
spouse stated that the veteran had experienced recurrent 
problems with the right knee since the aforestated injury.  
She indicated that the injury has hindered his ability to 
pursue employment as a U. S. Postal Service mail carrier, and 
that in 1985 he had surgery on the right knee to repair torn 
cartilage.

According to VA outpatient treatment records dated in 
February 1998, the veteran reported chronic right knee pain, 
accompanied by a popping sound and locking.  He reported a 
history of right knee surgery to repair cartilage.  
Examination revealed no swelling or redness, but there was 
tenderness over the medial joint line.  The assessment 
included right knee pain.

A lay statement submitted on behalf of the veteran in July 
1998 by his spouse indicates that the veteran injured his 
right knee in 1973 while stationed in Germany.  She indicated 
that he fell and seriously injured his right knee, and that 
he had to be on crutches for several weeks.  She indicated 
that he sustained major damage to his right knee and that he 
had suffered extreme pain and agony.  She indicated that in 
1987 he had surgery on the right knee to repair the damage.

In May 2000, the veteran testified at a videoconference 
hearing before the undersigned Board Member.  The veteran 
stated that while stationed in Stuttgart, Germany in the 
early 1970's, he had been wrestling around with his nephew at 
home when he fell back on his knee, or on his leg, with his 
leg lying underneath him (hearing transcript page 17). He 
indicated that he went to the dispensary for treatment and 
that they took X-rays but didn't see anything wrong 
(transcript p. 7).  He stated that he was on crutches for a 
few weeks and then on bed rest for three days (transcript p. 
17).  He indicated that he wore an Ace wrap and took pain 
medication for the symptoms (transcript p. 17).  He stated 
that in 1987, he while having a cyst removed from his right 
knee, it was discovered that the cartilage in his right knee 
was ripped (transcript pp. 17-18).

Analysis

The veteran's service medical records do not reveal any 
complaints, findings, or diagnosis of a right knee 
disability, including on final service discharge evaluation 
in April 1977.  The initial medical evidence of right knee 
disability was not until ten years after service, in 1987, 
when the veteran underwent right knee surgery.  Moreover, 
there is no post-service medical evidence linking the 
veteran's current right knee disability with service injury.

The only evidence on file in support of the veteran's claim 
for service connection for right knee disability are lay 
statements from the veteran and others and the veteran's May 
2000 hearing testimony.  However, as noted above, lay persons 
without medical training, which includes the veteran and the 
others who have submitted statements, are not competent to 
opine on medical matters such as diagnosis, date of onset or 
cause of a claimed disability.  See Espiritu at 494-5.  
Consequently, since there is no competent evidence on file 
linking the veteran's current right knee disability to 
service, service connection for right knee disability is not 
warranted.

Entitlement to an increased (compensable) evaluation for 
service connected bilateral hearing loss.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.

The Court has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Schedular criteria for bilateral hearing loss

Effective June 10, 1999, during the pendency of this appeal, 
the VA's Schedule, 38 C.F.R. Part 4, was amended with regard 
to evaluating hearing impairment and other diseases of the 
ear. 64 Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. 
§§ 4.85-4.87).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, DC 
6100 through 6110 (1998).  Effective June 10, 1999, the 
severity of hearing loss continues to be determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, DC 6100 through 6110.  
See 64 Fed. Reg. 25208 and 25209, published at 38 C.F.R. § 
4.85-4.87 (June 10, 1999).

Under both the new and old regulations, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Schedule allowed for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  See 38 
C.F.R. § 4.85-4.87 (1998); see also 64 Fed. Reg. 25208 and 
25209, published at 38 C.F.R. § 4.85 (effective June 10, 
1999).

Factual Background

A review of the veteran's claims folder reveals that by 
rating action dated in October 1977, the veteran was granted, 
in pertinent part, entitlement to service connection for 
hearing loss of the left ear, wherein a noncompensable 
evaluation was assigned effective as of May 7, 1977.  In June 
1996, the veteran requested an increased rating evaluation 
for his service-connected hearing loss disability.

A VA audiological evaluation conducted in July 1996 revealed 
the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
45
55
50
46
LEFT
40
55
70
65
58

Discrimination ability in July 1996 was 94 percent correct in 
each ear.

Private audiological evaluations were conducted in November 
1996 and April 1997.  It was noted in April 1997 that there 
was bilateral sensorineural hearing loss at speech 
recognition range mild to moderate with excellent speech 
discrimination in quiet.  Translation of audiometric test 
results was not provided for the November 1996 evaluation and 
the April 1997 evaluation did not report test results at the 
required frequencies.

A VA audiological evaluation was conducted in June 1997.  The 
examiner remarked that the veteran exhibited decreased 
hearing in both ears.  The audiogram showed the following 
pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
50
45
38
LEFT
30
45
65
65
51

Discrimination ability in June 1997 was 96 percent correct in 
each ear.

Another VA audiological evaluation was conducted in August 
1999.  The examiner remarked that the veteran had mild to 
moderate right ear hearing sensorineural hearing loss and 
mild to severe left ear sensorineural hearing loss.  The 
audiogram showed the following pure tone thresholds, in 
decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
30
45
40
34
LEFT
40
55
70
75
60

Discrimination ability in August 1999 was 100 percent in the 
right ear and 94 percent in the left ear.

By rating action dated in October 1999, the RO granted the 
veteran's claim for entitlement to service connection for a 
right ear hearing loss disability, and the veteran was 
assigned a noncompensable rating evaluation for bilateral 
hearing loss, effective as of August 26, 1999, the date of 
the examination which demonstrated that the veteran had a 
current hearing loss disability in the right ear.

In May 2000, the veteran testified that his bilateral hearing 
loss disability had increased since his last VA audiological 
examination (hearing transcript page 21).  He indicated that 
his spouse was often telling him to turn down the television 
and radio as he had it turned up because he could not hear 
well (transcript p. 21).  He indicated the at times he can 
hear people talking to him, but could not understand what 
they were saying (transcript p. 21).  He also indicated that 
he must turn the volume on his telephone all the way up in 
order to hear what people are saying (transcript p. 23).  He 
stated that he had a hearing aid, but would sometimes forget 
to wear it (transcript p. 23).

Analysis

The RO specifically referred to the revision in the 
regulation in the Supplemental Statement of the Case dated in 
October 1999.  The change in regulation was not a substantive 
change regarding the portion of the regulations pertinent to 
this veteran's claim.  Consequently, the change has no effect 
on the outcome of this claim.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

The most recent VA audiological evaluation available (August 
1999) reveals an average pure tone threshold of 34 decibels 
in the right ear, and a speech discrimination ability of 100 
percent in the right ear.  Applying these values to the 
rating schedule under either the old or new rating criteria 
results in a numeric designation of Level I hearing in the 
right ear.  The average pure tone threshold of the left ear 
was 60 decibels with speech discrimination ability of 94 
percent.  Applying these values to the rating schedule under 
the old regulation results in a numeric designation of Level 
II hearing in the left ear.  Applying the results to Table VI 
of the rating schedule results in a noncompensable evaluation 
under Diagnostic Code 6100.

As a result of the amended regulations, when the puretone 
threshold is 30 decibels or less at 1000 Hz and 70 decibels 
or more at 2000 Hz, the numeric designations are taken from 
either Table VI or Table VIa, whichever results in the higher 
numeral, and that numeral is elevated to the next highest.  
In this case, the veteran does not exhibit a puretone 
threshold of 30 decibels or less at 1000 Hz and 70 decibels 
or more at 2000 Hz, thus application of the numeric 
designations to Table VIa would not be appropriate.  
38 C.F.R. § 4.86(b) (2001).

The Board has also reviewed the results of the prior VA 
audiological evaluations conducted in June 1997 and July 
1996.  Applying the results of the veteran's June 1997 
evaluation to the rating schedule results in a numeric 
designation of Level I hearing in the right ear and Level I 
hearing in the left ear, which also results in a 
noncompensable evaluation under Diagnostic Code 6100 under 
the old regulations.  Pursuant to the revised regulations, 
the numeric designation is also Level I hearing in the right 
ear and Level I hearing in the left ear, resulting in a 
noncompensable evaluation under Diagnostic Code 6100.

Applying the results of the veteran's July 1996 evaluation to 
the rating schedule results in a numeric designation of Level 
I hearing in the right ear and Level II hearing in the left 
ear, which results in a noncompensable evaluation under 
Diagnostic Code 6100 under the old and the new regulations.

In summary, the Board has reviewed all the evidence of 
record.  The Board notes that the private audiological 
findings on file in 1996 and 1997 do not conform to the 
schedular rating criteria and cannot be used to rate the 
veteran's hearing acuity.  The clinical evidence does not 
support a compensable schedular evaluation for bilateral 
hearing loss.  As discussed above, the level of hearing 
demonstrated on objective evaluation is not consistent with a 
compensable schedular evaluation under either the old or new 
rating criteria.  See Lendenmann, 3 Vet. App. at 349.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a compensable schedular 
evaluation for bilateral hearing loss, and the benefit sought 
on appeal is denied.

Additional Comment

The Board is of course aware of the veteran's concerns 
concerning degradation in his hearing acuity.  The Board has 
no reason to doubt the veteran's statements.  The recent 
audiology examination findings indeed support the proposition 
that his hearing is less that perfect.  However, in its 
review of claims for increased schedular ratings, the Board 
is bound to apply the applicable rating criteria, and only 
the applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  In addition, the Board points out that service 
connection is also in effect for tinnitus, and a 10 percent 
disability rating has been assigned for that hearing 
disability.  As noted above, although the veteran is 
competent to describe his symptomatology, as a lay person 
without medical training he is not competent to ascribe his 
symptoms to a specific cause.
The Board finally notes that the veteran has not requested, 
and the RO has not considered, the assignment of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b) (2001).  Accordingly, the Board is without 
jurisdiction to consider the matter.  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996) [the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance].  See also VAOPGCPREC 6-96 [finding that the Board 
may deny extraschedular ratings, provided that the RO has 
fully adjudicated the issue and followed appropriate 
appellate procedure]. 





CONTINUED ON NEXT PAGE



ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
low back disability is reopened.  The reopened claim for 
service connection for a low back disability is denied.

Service connection for a right knee disability is denied.

A compensable evaluation for service connected bilateral 
hearing loss is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

